DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.
Claim Objections
Claims 1, 3, 11, 14 & 16 are objected to because of the following informalities: 
Regarding Claims 1, Ln 13, Claim 11, Ln 4 and Claim 16, Ln 1-2, the limitation “a control unit that controls the feeding unit and the twisting unit”.  Examiner suggests “a control unit configured to control the feeding unit and the twisting unit”. 
Regarding Claim 3, Ln 2, the limitation “the binding operation even when the control unit detects”.  Examiner suggests “the binding operation when the control unit detects”. 
Regarding Claim 14, Ln 2-3, the limitation “wherein the binding allowable range in which the binding operation is executed is switched”.  Examiner suggests “wherein the binding allowable range in which the binding operation is configured to be executed is switched”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 2-9, the limitations beginning with “wherein” are indefinite for claiming process steps in an apparatus claim.  See MPEP 2173.05(p)II; Examiner suggests rewriting the limitations, for example, in the form of “wherein the control unit is configured to execute…”, in order to overcome the statutory rejection in view of 35 USC 112(b).  Process steps in Claims 2-9 have been interpreted to mean the elements claimed (e.g., the control unit) are configured to perform the actions recited, in order to examine the claims and advance prosecution. 
Regarding Claim 3, Ln 1-3, the limitation “the control unit does not execute the binding operation even when the control unit detects the first signal after the second signal is detected” lacks antecedent basis in the claims, since an operation of the control unit to execute the binding operation when the control unit detects the first signal before or after the second signal has been previously recited.  Claim 1, from which Claim 3 directly depends, merely recites both signals have been detected, not the order in which they detection occurs. 
Regarding Claim 5, Ln 1-2 the limitation “the control unit executes the binding operation when the control unit detects the second signal after the binding operation is executed until a predetermined time elapses” indefinite for failing to particularly point out and distinctly claim how the binding operation may be executed after the binding operation is executed.  Examiner has interpreted the limitation to mean the control unit executes the binding operation when the control unit detects the second signal after the first signal is detected until a predetermined time elapses, in order to examine the claims and advance prosecution.  Examiner further notes that this interpretation is the stated limitation of Claim 4, thus Claim 5 is also a duplicate claim and rejected as such, therefore no art based rejection of Claim 5 is presented.  Applicant is advised that, if Claim 5 is amended to overcome the indefiniteness rejection, and also to be distinct from other previously recited claims, art based rejections may be made at that time. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant admitted prior art, Toyoda, et alia (JPH07-290177A), hereinafter Toyoda. 
Regarding Claim 10, Toyoda discloses a binding machine (10) (Para [0014], Ln 119; as illustrated in Fig 1) comprising: a first body part (20) (Para [0015], Ln 132) having an handle part (26) (Para [0016], Ln 138) that can be operated by an operator (Para [0016], Ln 139-141; as illustrated in Fig 1); 
a second body part (22) (Para [0015], Ln 132) having a feeding unit (64) (22) (Para [0023], Ln 210) configured to feed a wire (16) (Para [0014], Ln 121; Para [0023], Ln 210), a guide part (152), (154) (Para [0045], Ln 396-397; as illustrated in Fig 8) configured to guide the wire (Para [0045], Ln 397) fed by the feeding unit to a surrounding of a binding object (12), (14) (Para [0014], Ln 122; as illustrated in Fig 8), and a twisting unit (Para [0023], Ln 211) configured to twist the wire guided by the guide part (Para [0045], Ln 396-399), thereby binding the binding object (Para [0001], Ln 13-16); 
an elongated connecting part (24) configured to connect the first body part and the second body part (22) (Para [0015], Ln 132; as illustrated in Fig 1) and 
a direction detection unit (158) configured to detect a direction of the guide part (Para [0050], Ln 458-461) with respect to a direction of gravity (as illustrated in Fig 1, the binding machine is used by an operator standing on the binding objects, i.e. concrete reinforcing bars, such that the positioning member [158] must be below the machine handle, i.e. oriented in the direction of gravity in order to grasp the binding object – therefore if the positioning member has grasped the binding object it has detected the binding object with respect to a direction of gravity). 
Examiner notes the citations refer to the paragraphs and line numbers of the English translation of the Applicant admitted prior art, Toyoda, provided herein. 
Regarding Claim 11, Toyoda discloses all aspects of the claimed invention, as stated above.  Toyoda further discloses an output unit (142) configured to output a signal indicating that the binding object is inserted in a feeding path of the wire guided by the guide part (Para [0052], Ln 465-470, Para [0053], Ln 474-480 discloses the motion of the positioning member [158], first contacting the binding object and then closing the guide part [152], [154] around the binding object, creating a feeding path of the wire to be guided by the guide part) and to output a signal (Examiner has interpreted that state in which the output unit is ready to perform its intended function as a signal, consistent with the instant Application definition [Para 0044, ppg 11-12]); and 
a control unit (20) (as illustrated in Fig.s 2 & 3) configured to control the feeding unit and the twisting unit to execute a binding operation when the control unit detects the first signal output from the first output unit (Para [0055], Ln 492-495) and 
configured to detect, by the direction detection unit (158), that the direction of the guide part with respect to the direction of gravity is within a binding allowable range (Para [0053], Ln 476-480; as illustrated in Fig 5, binding portion [142] must be closed by wire guides [144] & [146] meeting to form wire guide [152] and surrounding the binding object). 
Regarding Claim 12, Toyoda discloses all aspects of the claimed invention, as stated above.  Toyoda further discloses the direction detection unit is provided to the second body part (as illustrated in Fig.s 5 & 6). 
Regarding Claim 14, Toyoda discloses all aspects of the claimed invention, as stated above.  Toyoda further discloses the binding allowable range in which the binding operation is configured to be executed is switched (Para [0055], Ln 494). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art, Toyoda, in view of Doyle, et alia (US 5,947,166), hereinafter Doyle. 
Regarding Claim 1, Toyoda discloses a binding machine (10) (Para [0014], Ln 119; as illustrated in Fig 1) comprising: a first body part (20) (Para [0015], Ln 132) having an operation part (162) (Para [0055], Ln 494) that can be operated by an operator (Para [0013], Ln 113-114; as illustrated in Fig 1); 
a second body part (22) (Para [0015], Ln 132) having a feeding unit (64) (22) (Para [0023], Ln 210) configured to feed a wire (16) (Para [0014], Ln 121; Para [0023], Ln 210), a guide part (152), (154) (Para [0045], Ln 396-397; as illustrated in Fig 8) configured to guide the wire (Para [0045], Ln 397) fed by the feeding unit to a surrounding of a binding object (12), (14) (Para [0014], Ln 122; as illustrated in Fig 8), and a twisting unit (Para [0023], Ln 211) configured to twist the wire guided by the guide part (Para [0045], Ln 396-399), thereby binding the binding object (Para [0001], Ln 13-16); 
an elongated connecting part (24) configured to connect the first body part and the second body part (22) (Para [0015], Ln 132; as illustrated in Fig 1); 
a first output unit (40) (Para [0021], Ln 186) (as illustrated in at least Fig.s 2 & 3) configured to detect an operation on the operation part and to output a first signal (Para [0055], Ln 492-495 discloses an operation on the operation part [162], i.e., operating the switch, causing the first output unit [40], first subpart [42] to rotate, in response to the operation of the switch, which Examiner has interpreted to be a first signal); 
a second output unit (142) configured to detect that the binding object is inserted in a feeding path of the wire guided by the guide part (Para [0052], Ln 465-470, Para [0053], Ln 474-480 discloses the motion of the positioning member [158], first contacting the binding object and then closing the guide part [152], [154] around the binding object, creating a feeding path of the wire to be guided by the guide part) and to output a second signal (Examiner has interpreted that state in which the second output unit is ready to perform its intended function as a second signal, consistent with the instant Application definition [Para 0044, ppg 11-12]); and 
a control unit (20) (as illustrated in Fig.s 2 & 3) configured to control the feeding unit and the twisting unit to execute a binding operation when the control unit detects the first signal output from the first output unit (Para [0055], Ln 492-495). 
Toyoda is not explicit to a second signal output from the second output unit. 
Doyle teaches a portable, power assisted tool for binding rebar to be used in reinforced concrete.  Doyle further teaches, in a first embodiment having elements and methods of operation common to both embodiments taught, a control unit for the tool (Col 6, Ln 43-46; as illustrated in Fig 1).  Doyle further teaches, in a second embodiment, second output unit (spool sensors) configured to output a second signal (Col 31, Ln 28-43 teaches a sensor to output a signal to prevent the tool from being used unless the signal is detected).  Doyle further teaches this feature would prevent improper usage of the tool (Col 31, Ln 35-43). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include a second output unit configured to output a second signal, as taught by Doyle, having a sensor to output a signal to prevent the tool from being used unless the signal is detected, preventing improper usage of the tool. 
Examiner notes the citations refer to the paragraphs and line numbers of the English translation of the Applicant admitted prior art, Toyoda, provided herein. 
Examiner further notes the citations referring to Doyle are to the common elements between the two embodiments as taught by Doyle, unless stated otherwise. 
Regarding Claim 2, combined Toyoda/Doyle teaches all aspects of the claimed invention, as stated above.  Toyoda is silent to the control unit being configured to execute the binding operation when the control unit detects the second signal in a state where the first signal is detected.  However Doyle teaches the necessity to sequence operations to prevent improper usage of the tool (Col 13, Ln 59-67 through Col 14, Ln 1-6 and Col 22, Ln 24-33).  Doyle further teaches that either electronic or mechanical control means may be used to assure proper operation (Col 15, Ln 5-11). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include configuring the control unit to execute the binding operation when the control unit detects the second signal in a state where the first signal is detected, as taught by Doyle, in order to ensure proper operation of the tool. 
Regarding Claim 3, combined Toyoda/Doyle teaches all aspects of the claimed invention, as stated above.  Toyoda is silent to the control unit being configured to not execute the binding operation when the control unit detects the first signal after the second signal is detected.  However Doyle teaches the necessity to sequence operations to prevent improper usage of the tool, as stated in the Rejection of Claim 2 above. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include configuring the control unit to prevent execution of the binding operation when the control unit detects the first signal after the second signal is detected, as taught by Doyle, in order to ensure proper operation of the tool. 
Regarding Claim 4, combined Toyoda/Doyle teaches all aspects of the claimed invention, as stated above.  Toyoda discloses configuring the control unit to operate during a predetermined time (Para [0056], Ln 499).  Toyoda is silent to the control unit being configured to execute the binding operation when the control unit detects the second signal after the first signal is detected.  However Doyle teaches the necessity to sequence operations to prevent improper usage of the tool, as stated in the Rejection of Claim 2 above. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, operating until a predetermined time elapses, as disclosed by Toyoda, to include configuring the control unit to execute the binding operation during a predetermined time, and, as taught by Doyle, when the control unit detects the second signal after the first signal is detected, in order to ensure proper operation of the tool. 
Regarding Claim 6, combined Toyoda/Doyle teaches all aspects of the claimed invention, as stated above.  Toyoda discloses configuring the control unit to operate during a predetermined time (Para [0056], Ln 499).  Toyoda is silent to the control unit being configured to execute the binding operation when the control unit detects the second signal after the first signal is detected.  However Doyle teaches the necessity to sequence operations to prevent improper usage of the tool, as stated in the Rejection of Claim 2 above. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, operating until a predetermined time elapses, as disclosed by Toyoda, to include configuring the control unit to execute the binding operation during a predetermined time, and, as taught by Doyle, when the control unit detects the second signal without detecting the first signal, in order to ensure proper operation of the tool. 
Regarding Claim 7, combined Toyoda/Doyle teaches all aspects of the claimed invention, as stated above.  Toyoda is silent to when the binding object is contacted to the contact part, the second output unit outputs the second signal.  As stated in the Rejection of Claim 1 above, Doyle teaches in a second embodiment, second output unit (spool sensors) configured to output a second signal (Col 31, Ln 28-43 teaches a sensor to output a signal to prevent the tool from being used unless the signal is detected).  Doyle further teaches this feature would prevent improper usage of the tool (Col 31, Ln 35-43). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include configuring the second output unit to output the second signal, as taught by Doyle, to prevent improper usage of the tool. 
Regarding Claim 8, combined Toyoda/Doyle teaches all aspects of the claimed invention, as stated above.  Toyoda discloses a first sub-operation part (40) (Para [0021], Ln 186; as illustrated in Fig.s 2 & 3) provided to the connecting part and capable of being operated by the operator (Examiner notes the drive mechanism [40] is operated when the operator engages the switch [162], Para [0055], Ln 494-495), and 
a third output unit (42], (Para [0021], Ln 186; as illustrated in Fig.s 2 & 3) configured to detect an operation on the first sub-operation part and to output a third signal (Examiner has interpreted the state in which the motor rotates and thus causes rotation of the drive mechanism contained within [20] to be the third the signal), 
wherein the control unit executes the binding operation (Para [0022], Ln 197-202 through Para [0023], Ln 206-212) when the control unit detects the third signal output from the third output unit (Para [0055], Ln 492-495). 
Toyoda is silent to the second signal output from the second output unit.  As stated in the Rejection of Claim 1 above, Doyle teaches in a second embodiment, second output unit (spool sensors) configured to output a second signal (Col 31, Ln 28-43 teaches a sensor to output a signal to prevent the tool from being used unless the signal is detected).  Doyle further teaches this feature would prevent improper usage of the tool (Col 31, Ln 35-43). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include configuring the second output unit to output the second signal, as taught by Doyle, to prevent improper usage of the tool. 
Regarding Claim 9, combined Toyoda/Doyle teaches all aspects of the claimed invention, as stated above.  Toyoda discloses a second sub-operation part (140) (Para [0041], Ln 367; as illustrated in Fig.s 5 & 6) provided to the second body part and capable of being operated by the operator (Para [0050], Ln 458-461), and 
a third output unit (158) configured to detect an operation on the second sub-operation part (Para [0050], Ln 458-461) and to output a third signal (Para [0050], Ln 458-461) (Examiner has interpreted the motion of the positioning member [158] to close the wire guides [144] & [146] to be the third signal), 
wherein the control unit is configured to execute the binding operation when the control unit detects the third signal output from the third output unit (Para [0055], Ln 492 through Para [0059], Ln 537 discloses the binding operation in detail). 
Toyoda is silent to the second signal output from the second output unit.  As stated in the Rejection of Claim 1 above, Doyle teaches in a second embodiment, second output unit (spool sensors) configured to output a second signal (Col 31, Ln 28-43 teaches a sensor to output a signal to prevent the tool from being used unless the signal is detected).  Doyle further teaches this feature would prevent improper usage of the tool (Col 31, Ln 35-43). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include configuring the second output unit to output the second signal, as taught by Doyle, to prevent improper usage of the tool. 
Claims 13 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art, Toyoda, in view of Shelton IV, et alia, (US 10,045,776), hereinafter Shelton. 
Regarding Claim 13, Toyoda discloses all aspects of the claimed invention, as stated above.  Toyoda is silent to the direction detection unit is an acceleration sensor or a gravity sensor. 
Shelton teaches a binding machine (a surgical instrument for stapling, a related art) (Col 1, Ln 6-9).  Shelton further teaches a direction detention unit (Col 27, Ln 29) which is an acceleration sensor (2022) (Col 27, Ln 21-23).  Shelton further teaches and advantage of this sensor is that it allows the identification of the unit being dropped (Col 27, Ln 31), an indication of direction of movement in the direction of gravity. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include direction detection unit is an acceleration sensor or a gravity sensor, configured such that the control unit would recognize when the second body part was oriented to the binding object, that is, in the direction of gravity, as taught by Shelton, to prevent improper usage of the tool. 
Regarding Claim 15, 
Toyoda discloses a binding machine (10) (Para [0014], Ln 119; as illustrated in Fig 1) comprising: a first body part (20) (Para [0015], Ln 132) having an handle part (26) (Para [0016], Ln 138) that can be gripped by an operator (Para [0016], Ln 139-141; as illustrated in Fig 1); 
a second body part (22) (Para [0015], Ln 132) having a feeding unit (64) (22) (Para [0023], Ln 210) configured to feed a wire (16) (Para [0014], Ln 121; Para [0023], Ln 210), a guide part (152), (154) (Para [0045], Ln 396-397; as illustrated in Fig 8) configured to guide the wire (Para [0045], Ln 397) fed by the feeding unit to a surrounding of a binding object (12), (14) (Para [0014], Ln 122; as illustrated in Fig 8), and a twisting unit (Para [0023], Ln 211) configured to twist the wire guided by the guide part (Para [0045], Ln 396-399), thereby binding the binding object (Para [0001], Ln 13-16); 
an elongated connecting part (24) configured to connect the first body part and the second body part (22) (Para [0015], Ln 132; as illustrated in Fig 1).  Toyoda is silent to an acceleration sensor configured to detect a shock. 
Shelton teaches a binding machine (a surgical instrument for stapling, a related art) (Col 1, Ln 6-9).  Shelton further teaches a direction detention unit (Col 27, Ln 29) which is an acceleration sensor (2022) (Col 27, Ln 21-23).  Shelton further teaches and advantage of this sensor is that it allows the identification of the unit being dropped (Col 27, Ln 31), an indication of a shock. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as disclosed by Toyoda, to include the direction detection unit in the form of an acceleration sensor or a gravity sensor, configured such that the control unit would recognize when the second body part was dropped, as taught by Shelton, to prevent improper usage of the tool resulting from damage due to impact. 
Examiner notes the citations refer to the paragraphs and line numbers of the English translation of the Applicant admitted prior art, Toyoda, provided herein. 
Regarding Claim 16, combined Toyoda/Shelton discloses all aspects of the claimed invention, as stated above.  Toyoda further discloses a control unit (20) (as illustrated in Fig.s 2 & 3) configured to control the feeding unit and the twisting unit to execute a binding operation (Para [0055], Ln 492-495). 
Toyoda is silent to a control unit configured to control the feeding unit and the twisting unit to execute a binding operation when a shock is detected by the acceleration sensor.  However, as stated above, Shelton’s acceleration sensor may be configured to be used to indicate the machine has been dropped (an impact force to the binding part), or alternately when the binding part forcefully contacts the binding object, thus ensuring proper engagement to the machine and binding object. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine, as taught by combined Toyoda/Shelton, to include acceleration sensor may be configured to be used to indicate the machine has experienced an impact force, as taught by Shelton, when the binding part forcefully contacts the binding object, thus ensuring proper engagement to the machine and binding object. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muguruma, et alia (US 4,834,148) teaches a binding machine. 
Saito, et alia (US 5,944,064) teaches a binding machine. 
Barnes, et alia (US 8,844,434) teaches a binding machine. 
Hori, et alia (US 2002/0043452) teaches a tool positioning sensor. 
Kusakari, et alia (US 2011/0146833) teaches a binding machine. 
Coles, et alia (US 2011/0155277) teaches a binding machine. 
Nowatschin, et alia (US 2018/0235724) teaches the application of acceleration sensors. 
Rastegar (US 2018/0252743) teaches the application of acceleration sensors. 
Coles, et alia (US 2019/0203486) teaches a binding machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725